Title: To John Adams from United States Senate, 24 May 1797
From: United States Senate
To: Adams, John



Sir,
24 May 1797

1 The Senate of the United States request you to accept their acknowledgments for the comprehensive and interesting detail you have given, in your Speech to both Houses of Congress, on the existing state of the Union.
2d While we regret the necessity of the present meeting of the Legislature, we wish to express our entire approbation of your conduct in convening it, on this momentous occasion.
3d. The superintendance of our national faith, honor and dignity, being, in a great measure constitutionally deposited with the Executive, we observe with singular satisfaction, the vigilance, firmness and promptitude exhibited by you, in this critical state of our public affairs, and from thence derive an evidence and pledge of the rectitude and integrity of your administration. And we are sensible, it is an object of primary importance, that each branch of the Government should adopt a language and system of conduct, which shall be cool, just and dispassionate; but firm, explicit and decided.
4th We are equally desirous, with you, to preserve peace and friendship with all nations, and are happy to be informed, that neither the honour or interests of the United States forbid advances for securing those desirable objects, by amicable negociation, with the French Republic—This method of adjusting national differences, is not only the most mild, but the most rational and humane, and with Governments disposed to be just, can seldom fail of success, when fairly, candidly and sincerely used. If we have committed errors, and can be made sensible of them, we agree with you, in opinion, that we ought to correct them, and compensate the injuries, which may have been consequent thereon, and we trust the French Republic will be actuated by the same just and benevolent principles of national policy.
5th. We do therefore most sincerely approve of your determination to promote and accelerate an accommodation of our existing differences with that Republic by negociation, on terms compatible with the rights, duties, interests and honour of our nation. And you may rest assured of our most cordial co-operation so far as it may become necessary, in this pursuit.
6th. Peace and harmony with all nations is our sincere wish; but such being the lot of humanity that nations will not always reciprocate peaceable disposions: it is our firm belief that, effectual measures of defence, will tend to inspire that national self respect and confidence at home, which is the unfailing source of respectability abroad, to check aggression, and prevent war.
7th While we are endeavoring to adjust our differences with the French Republic by amicable negociation, the progress of the war in Europe, the depredations on our Commerce, the personal injuries to our Citizens and the general complexion of affairs, prove to us your vigilant care, in recommending to our attention effectual measures of defence.
8th. Those which you recommend whether they relate to external defence, by permitting our citizens to arm for the purpose of repelling aggressions on their Commercial rights, and by providing sea convoys, or to internal defence, by increasing the establishments of Artillery & Cavalry by forming a provisional Army, by reviving the Militia Laws & fortifying, more completely, our ports & harbors;—will meet our consideration under the influence of the same just regard for the security, interest & honor of our Country, which dictated your recommendation.
9th: Practices so unnatural and iniquitous, as those you state, of our own Citizens, converting their property & personal exertions into the means of annoying our trade, & injuring their fellow citizens, deserve legal severity commensurate with their turpitude.
10th Although the Senate beleive, that the prosperity & happiness of our Country does not depend on general & extensive political connections with European nations, yet we can never lose sight of the propriety as well as necessity of enabling the Executive by sufficient & liberal supplies, to maintain, & even extend our foreign intercourse, as exigencies may require, reposing full confidence in the executive, in whom the Constitution has placed the powers of negociation.
11th: We learn with sincere concern, that attempts are in operation to alienate the affections of our fellow Citizens from their Government. Attempts so wicked, wherever they exist, cannot fail to excite our utmost abhorrence. A government chosen by the People for their own safety & happiness, & calculated to secure both, cannot lose their affections, so long as its administration pursues the principles upon which it was erected.—And your resolution to observe a conduct just and impartial to all nations, a sacred regard to our national engagements, and not to impair the rights of our Government, contains principles which cannot fail to secure to your administration the support of the national Legislature, to render abortive every attempt to excite dangerous jealousies among us, and to convince the world that our Government and your administration of it cannot be separated from the affectionate support of every good Citizen.—And the Senate cannot suffer the present occasion to pass, without thus publicly & solemnly expressing their attachment to the Constitution & Government of their Country, & as they hold themselves responsible to their Constituents, their Consciences & their God, it is their determination by all their exertions to repel every attempt to alienate the affections of the People from the Government, so highly injurious to the honor, safety & independence of the United States.
We are happy, since our sentiments on the subject are in perfect unison with yours, in this public manner to declare; that we believe the conduct of the Government has been just and impartial to foreign nations, & that those internal regulations which have been established for the preservation of peace, are in their nature proper, & have been fairly executed.
And we are equally happy, in possessing an entire confidence in your abilities & exertions in your station, to maintain untarnished the honor, preserve the peace, & support the independence of our Country; to acquire & establish which, in connection with your fellow citizens, has been the virtuous effort of a principal part of your life.
To aid you with all our exertions, in the honorable & arduous exertions, as it is our duty, so it shall be our faithful endeavor.—And we flatter ourselves, Sir, that the proceedings of the present session of Congress will manifest to the world, that altho’ the US love peace, they will be independent.—That they are sincere in their declarations to be just to the French & all other nations, & expect the same in return. and that the People & Government are not to be separated.
If a sense of justice, a love of moderation & peace, shall influence their councils, which we sincerely hope, we shall have just grounds to expect, peace & amity between the US and all nations will be preserved.
But if we are so unfortunate, as to experience injuries from any nation foreign power, & the ordinary methods by which differences are amicably adjusted between nations shall be rejected—The determination, “not to surrender in any manner the rights of the government,” being so inseparably connected with the dignity, interest & independence of our Country, shall, by us, be steadily and inviolably supported.
